Title: To George Washington from Major General Stirling, 11 October 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dear Sir
            Aquackanoc [N.J.] Octobr 11: 1778 3 oClo’ p.m.
          
          I omitted writeing to your Excellency yesterday as I was in hourly expectation of receiveing Intelligence from Sandy Hook, Capt. Burrows whom I sent for that purpose is Just returned and brought the two enclosd letters from Major Howell, and on further examining he says that yesterday Morning at Nine oClock there were Six Capital Ships at Anchor on the out side the Hook, two more Ships of war & 14 transports within the hook. the Report among the troops on the hook that they are going to the West Indies and to Sail very soon, the rest of the Men of War & transports Still within and About the Narrows, that no Capital Ships have Sailed lately. That he has it from a person he can depend on that Governor Livingston has received an Express informing him that General Skinner with 500 Men and some Ships of force Entered Eggharbour this day Week, and burnt every Vessel or house for fifteen Miles up the River, that a very Valuable Cargo of a large prize lately brot in was destroyed. the Vessels which draw less Water went higher up the River and Poulaski’s Horse arriveing put a Stop to their progress and the Enemy thought proper to reimbark & go down the River. I am the more Surprized at their takeing them so much at Surprize, as Notice of this Expedition was at least a fortnight ago sent to Governor Livingston by General Maxwell, and as soon as I knew of it I put it in the Govrs power to make use of what troops were at prince Town & trentown on this Occasion. Two Classes of the Militia of Monmouth County are Now Out, they were to Assemble Yesterday, they will serve at least I hope to quiet Major Howels fears and give him an Oppertunity of Affording us some what better Intelligence. The Burning and destroying humour of the Enemy makes me Apprehend they will endeavour to give Eliza: Town a Stroke, the Moment I see I can with Safety do it, I will move some troops into that Quarter.
          I have great reason to belive the Enemy are on the point of leaveing Bergen County, the deserters that have Come in this day & yesterday all agree that two Regiments embarked on the 9th Instant, the other Eight for the West Indies were to have embarked this day, but I suppose the Storm will prevent them, the deserters within these three days are about 18. Cheifly from the light Infantry & Granadier Companies of the Regiments ordered to embark the Officers of those Regts Baggage all on board, what little Baggage the Officers of the Army in Bergen County had with them was sent of[f] Yesterday, 100 flat Bottomed Boats at the landing near fort Lee. all the forageing Vessels gone down Hackensack River, only three or four Armed Vessels remain in it. most of these Circumstances are Confirmed by others who have been  
            
            
            
            among them. some say ten, others fifteen Regiments are going to the West Indies, others speak of some Regiments going to Halifax. I am your Excellency’s Most Humble Servant
          
            Stirling,
          
        